NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                        2009-1011
                                 (Serial No. 09/901,512)




                    IN RE JAMES E. ROSS and WILLIAM J. LYNCH




       Phillip M. Pippenger, Leydig, Voit & Mayer, Ltd., of Chicago, Illinois, argued for
appellants.

        Janet A. Gongola, Associate Solicitor, Office of the Solicitor, United States Patent
and Trademark Office, of Alexandria, Virginia, argued for the Director of the United
States Patent and Trademark Office. With her on the brief were, Raymond T. Chen,
Solicitor and William LaMarca, Associate Solicitor.

Appealed from: United States Patent and Trademark Office
               Board of Patent Appeals and Interferences
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                     2009-1011
                              (Serial No. 09/901,512)




                  IN RE JAMES E. ROSS and WILLIAM J. LYNCH




                                  Judgment

ON APPEAL from the       United States Patent and Trademark Office
                         Board of Patent Appeals & Interferences

in CASE NO(S).           09/901,512.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MAYER, GAJARSA, and DYK, Circuit Judges ).

                         AFFIRMED. See Fed. Cir. R. 36.



                                         ENTERED BY ORDER OF THE COURT


DATED June 4, 2009                        /s/ Jan Horbaly
                                         Jan Horbaly, Clerk